Citation Nr: 0517286	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma with hyperactive 
airway disease, including as secondary to presumed herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridget Cougevan, Law Clerk






INTRODUCTION

The veteran had active military service in the U.S. Marine 
Corps from December 1968 to July 1970, including service in 
Vietnam. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, OK (RO), 
which denied service connection for asthma with hyperactive 
airway disease. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
veteran if further action is required on his part.

REMAND

The veteran is seeking service connection for asthma with 
hyperactive airway disorder. He argues that his current 
condition is the result of treatment for pneumonia and 
bronchitis during active military service, and exposure to 
Agent Orange, an herbicide. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3- 2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).  

If the veteran is entitled to a presumption of soundness, VA 
must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence. The law provides that the burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability (1) existed prior 
to service and, (2) that it was not aggravated during 
service. Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004).  

Under the Veterans Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed]. Applicable 
law now provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313. However, asthma and 
hyperactive airway disease are not among the disorders listed 
at 38 C.F.R. 
§ 3.309(e), as presumptively caused by herbicide exposure.

Notwithstanding the lack of a disease which may be 
presumptively linked to service, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      


Reasons for Remand:

After a careful review of the evidence of record in light of 
the applicable law, the Board has determined that further 
medical inquiry and readjudication of the claim must be 
undertaken.

Firstly, it appears that the claim has been continually 
denied, in part, on the basis that the veteran's disorder 
existed prior to military service.  The veteran's service 
entry physical examination indicates that although the 
veteran reported at the time of his induction that he had had 
asthma, such a finding was not confirmed.  The veteran was 
then advised to provide medical proof of such a disorder, as 
an examining military physician did not confirm the presence 
of the disorder.  There is no evidence of record to indicate 
that the veteran complied with this request, and he was 
accepted for military duty.  

Thus, the RO must first consider whether the veteran was in 
sound physical condition at the time of entrance onto active 
duty in accordance with 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004), as above. 

Service medical records indicate that the veteran was treated 
for bronchopneumonia in March 1969. His clinical record 
history also states that the veteran had recurrent bronchial 
infection.  A private medical opinion dated in July 1999 
indicates that the veteran has a past history of moderately 
severe asthma, hyperactive airway disease, and frequent 
bronchitis. 

As noted, asthma and hyperactive airway disease are not 
disorders that may be presumptively linked to the veteran's 
presumed exposure to an herbicide while he was serving in 
Vietnam.  However, in a July 2002 opinion, H.E.H., M.D. 
opined that it was probable that if the veteran was exposed 
to Agent Orange, this was the cause or a contributing factor 
in the veteran's pulmonary disorder.  In a letter dated in 
May 2003, a physician reported that after reviewing the 
veteran's medical records it was more likely than not that 
his treatment for pneumonia during active duty contributed 
and permanently aggravated the veteran's current respiratory 
condition.   

Where the issue involves such a question of medical 
causation, competent evidence is required. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). The medical opinion given 
by H.E.H., M.D. appears to indicate that there may be a 
connection between the veteran's current disability and 
service, but there is no elaboration on how this medical 
conclusion was reached. Therefore, the RO must reconsider 
after clarification whether the evidence tends to show a 
nexus between the veteran's current asthma and hyperactive 
airway disease and his service in Vietnam.  Combee, supra.



Although the veteran underwent a VA medical examination by 
QTC services in May 2003, the examiner clearly premised his 
opinion that the veteran's respiratory disorder was not 
related to military service on the basis that the disorder 
was a "pre-existing asthma condition."  As noted above, the 
finding of a disorder which preexisted military service has 
not been substantiated.  Because the QTC examination of May 
2003 appears to be unsupported by the record, another 
examination will be ordered upon remand.    

There was no VA examination that addressed the claim by the 
veteran that his treatment for pneumonia and presumed 
herbicide exposure caused his current respiratory conditions. 
Rather the VA examination performed in May 2003 focused 
solely on exacerbation of a pre-existing condition.

Finally, the RO cited the Merck Manual in its decision that 
the veteran's claim was not supportable, and concluded in a 
statement of the case dated in October 2002 that the 
treatment for pneumonia was considered transitory based on 
records at the time of discharge. However, it is well-settled 
that in its decisions, VA may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO will cause the veteran's 
claims folder, including a copy of this 
remand, to be examined by a qualified VA 
medical examiner, who must acknowledge 
receipt and review of the claims folder 
and a copy of this remand in his or her 
report.  After reviewing these materials, 
and performing any clinical testing 
deemed necessary and appropriate by the 
examiner, the examiner must specifically 
respond to the following inquiries, and 
state the medical bases for the opinions 
rendered:

a.  Did the veteran have a 
respiratory disorder (i.e., asthma 
with hyperactive airway disease) at 
the time he entered military 
service?

b.  Presuming the veteran was 
exposed to herbicides while serving 
in Vietnam, did such exposure, or 
any other incident of military 
service including in-service 
treatment for any respiratory 
symptoms, cause asthma or 
hyperactive airway disease?

c.  If the examiner cannot respond 
to these inquiries without resort to 
speculation, he or she should so 
state. 

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed. 
In particular, the RO should review the 
new examination report to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures. See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.	Thereafter, the RO should ensure that 
no other 
notification or development action, in 
addition to that directed above, is 
required. If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the issues on appeal, 
including the question of whether the 
veteran was in sound physical condition 
at the time he entered military service, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's attention is called to 
the rulings as stated above, in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

4.  If any of the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the last 
SOC in March 2004, and an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



